PER CURIAM. *
The application is granted in part.
The Louisiana Patient’s Compensation Oversight Board, as the body that oversees the operation of the Louisiana Patient’s Compensation Fund,1 is exempt under La.Rev.Stat. 13:45812 from furnishing security for a suspensive appeal. The court of appeal erred in requiring security.
Accordingly, the judgment of the court of appeal is set aside in part, and the order of the trial court that granted the Board a suspensive appeal without security is reinstated.
In all other respects, the application is denied.
JOHNSON, J., votes to grant and docket.

 Calogero, C.J., not on panel. Rule IV, Part 2, § 3.


. La.Rev.Stat. 40:1299.44 D(2).


. La.Rev.Stat. 13:4581 provides in pertinent part:
State, parish, and municipal board or commissions exercising public power and functions, sheriffs, sheriffs’ departments, and law enforcement districts, and the Patient's Compensation Fund, or any officer or employee thereof, shall not be required to furnish any appeal bond or any other bond whatsoever in any judicial proceedings instituted by or brought against them, that arise from activities within the scope and course of their duties and employment, (emphasis added).